Broyles, C. J.
The defendant was convicted of the offense of possessing spirituous liquors, and his motion for a new trial contained only the usual general grounds. The evidence, while circumstantial, was suffi*284cient to exclude every reasonable hypothesis save that of the defendant’s guilt, and the'court did not err in refusing to grant a new trial.
Decided May 15, 1923.
W. B. Little, for plaintiff in error.
A. S. Shelton, solicitor-general, contra.

Judgment affirmed.


Luke and Bloodworth, J.J., concur.